t c summary opinion united_states tax_court commissioner of internal revenue respondent xuye li petitioner v docket no 117-12s filed date xuye li pro_se shannon edelstone for respondent summary opinion haines judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1 unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and a penalty under sec_6662 of dollar_figure for there are two issues for decision the first issue is whether petitioner is entitled to the first-time_homebuyer credit under sec_36 we hold he is not the second issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 we hold he is not background some of the facts have been stipulated and are so found those exhibits attached to the stipulations which were found relevant and admissible are incorporated herein by this reference petitioner resided in california when he filed the petition on date petitioner’s cousin xiao zhang acquired legal_title to a property in salinas california salinas property which was subject_to a purchase_money_mortgage on date xiao zhang transferred the salinas property to the xiao zhang family limited_partnership xiao zhang flp petitioner owned a interest in the xiao zhang flp at the time of the transfer petitioner timely filed a form_1040 u s individual_income_tax_return which showed a tax due of zero but claimed a first-time_homebuyer credit for the salinas property of dollar_figure pursuant to sec_36 respondent issued a notice_of_deficiency to petitioner disallowing the tax_credit petitioner timely filed a petition for redetermination with this court i burden_of_proof discussion the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 petitioner has neither claimed that the burden shifts to respondent nor shown that he complied with the requirements of sec_7491 the burden_of_proof therefore remains on petitioner see rule a ii first-time_homebuyer credit generally a refundable tax_credit is allowed to a first-time_homebuyer of a principal_residence in the united_states sec_36 a first-time_homebuyer is defined as any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the year period ending on the date of the purchase of the principal_residence sec_36 sec_36 defines a purchase for purposes of the first-time_homebuyer credit as any acquisition but only if the property is not acquired from a person related to the person acquiring such property the exact basis on which petitioner contends he is entitled to the first-time_homebuyer credit is unclear from the record we discern from the record that petitioner contends he is entitled to the first-time_homebuyer credit because he purchased at least in part the salinas property in the date purchase we also discern from the record that petitioner alternatively contends that he is entitled to the credit because of the date transfer of the salinas property to the xiao zhang flp we address each of these alternatives in turn to decide when a transfer is complete for tax purposes we examine all the surrounding facts and circumstances no single one of which is controlling 68_tc_115 the focus of our inquiry however is on when the benefits_and_burdens_of_ownership have shifted id generally a transfer is complete upon the earlier of the transfer of title or the shift of the benefits_and_burdens_of_ownership 66_tc_904 citing 430_f2d_1019 6th cir aff’g 51_tc_290 we first consider whether petitioner purchased the salinas property ie acquired ownership in it the record reflects that sole legal_title to the salinas property was transferred to xiao zhang when it was purchased in date accordingly the purchase resulted in xiao zhang’s and not petitioner’s acquiring legal ownership of the salinas property the record also reflects that xiao zhang was the sole borrower under the loan used to finance at least in part the purchase of the salinas property petitioner did not offer evidence showing that he contributed money or anything else of value toward the purchase_price of the salinas property more generally petitioner failed to provide documentation or other persuasive evidence showing that he assumed the benefits_and_burdens_of_ownership when the salinas property was purchased in date because petitioner failed to show that he acquired any ownership_interest legal or equitable from the date purchase of the salinas property we find that petitioner also failed to show that he purchased the salinas property within the meaning of sec_36 it follows that the date purchase of the salinas property does not entitle petitioner to the first-time_homebuyer credit we now consider whether the transfer of the salinas property to the xiao zhang flp entitles petitioner to the first-time_homebuyer credit as previously mentioned only individuals are eligible for the first-time_homebuyer credit under sec_36 for the reasons explained below the xiao zhang flp is not an individual and hence is not eligible for the first-time_homebuyer credit the court applies the ordinary meaning to undefined terms see 444_us_37 135_tc_1 121_tc_8 the court_of_appeals_for_the_federal_circuit in 634_f3d_604 d c cir aff’d sub nom mohamad v palestinian auth 132_sct_1702 noted that the dictionary act which provides guidance ‘in determining the meaning of any act of congress’ strongly implies that the term individual does not include organizations because it defines person to include ‘corporations companies associations firms partnerships societies as well as individuals ’ id pincite quoting u s c sec_1 similarly sec_7701 provides the term ‘person’ shall be construed to mean and include an individual a_trust estate partnership_association company or corporation indeed throughout the code the term individual is generally used in contrast with corporations partnerships or other entities for instance part i of subchapter_a of the code concerns the taxation of individuals as opposed to part ii which concerns the taxation of corporations additionally the context of the word individual within sec_36 strongly implies that it refers only to a natural_person for instance sec_36 refers to married individuals because only natural persons can be married the term individual in that context must refer only to natural persons ‘ t he normal rule_of statutory construction is that identical words used in different parts of the same act are intended to have the same meaning ’ 516_us_235 quoting 496_us_478 accordingly we conclude that the term individual refers only to natural persons throughout sec_36 further the tax_credit applies only to the purchase of a principal_residence sec_36 we have previously held that principal_residence which is undefined in sec_36 or sec_121 means the chief or primary place where a person lives or the dwelling in which a person resides gates v commissioner t c pincite either definition is incompatible with the notion that a business_entity has a principal_residence rather a partnership has a principal_place_of_business similarly sec_36 discusses an individual’s status as a member of the armed_forces only natural persons can serve in the armed_forces finally we find the issue in this case though involving a partnership no different from the issue in 138_tc_390 in which we held that an s_corporation is not an individual for purposes of the first- time homebuyer credit under sec_36 on the basis of the foregoing we conclude that petitioner has failed to show that he is entitled to the claimed first-time_homebuyer credit iii accuracy-related_penalty respondent also determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for sec_6662 and b imposes a accuracy-related_penalty upon any underpayment attributable to certain causes respondent bears the burden of production with respect to petitioner’s liability for the accuracy-related_penalty and must therefore produce evidence that it is appropriate to impose that penalty see sec_7491 see also 116_tc_438 we find respondent has not met his burden of production because there is no underpayment_of_tax for an underpayment is defined by sec_6664 which provides in relevant part sec_6664 underpayment --for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of-- the sum of-- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made the amount shown by petitioner on his return was zero therefore neither sec_6664 nor applies ie both amounts are zero accord snow v commissioner t c ___ date consequently there is an underpayment for only if the disallowed first-time_homebuyer reduces the amount shown on the return below zero we have recently held that refundable credits such as the first-time_homebuyer credit are taken into account in calculating the amount shown as the tax by the taxpayer on his return under sec_6664 but may not reduce the amount shown on the return below zero see rand v commissioner t c ___ ___ slip op pincite date applying rand to the facts of this case we hold the disallowed first-time_homebuyer credit does not reduce the amount shown on the return it follows that there is no underpayment for and that respondent failed to meet his burden of production with respect to imposing the accuracy-related_penalty we therefore hold petitioner is not liable for the accuracy-related_penalty in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy- related penalty
